



WINGSTOP INC.
2015 OMNIBUS INCENTIVE COMPENSATION PLAN
PERFORMANCE–BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
This Performance-based Restricted Stock Unit Award Agreement (this “Award
Agreement”) evidences the award (the “Award”) by Wingstop Inc. (the “Company”)
to [_______] (the “Grantee”) of [_______] performance-based restricted stock
units (“PRSUs”), granted on [_______] (the “Grant Date”) in accordance with the
Wingstop Inc. 2015 Omnibus Incentive Compensation Plan (the “Plan”). The number
of PRSUs awarded with respect to each of the following three successive
performance periods (each a “Performance Period”) is as follows:
[___]
PRSUs
[_______]
[___]
PRSUs
[_______]
[___]
PRSUs
[_______]



 
 
 
WINGSTOP INC.
 
 
By:
 
 
Name:
 
 
Title:
 
 

TERMS AND CONDITIONS
Section 1.Plan. The Award is subject to all of the terms and conditions set
forth in the Plan and this Award Agreement, and all capitalized terms not
otherwise defined in this Award Agreement have the respective meaning of such
terms as defined in the Plan. If a determination is made that any term or
condition set forth in this Award Agreement is inconsistent with the Plan, the
Plan will control. A copy of the Plan will be made available to the Grantee upon
written request to the Secretary of the Company.
Section 2.Grant of PRSUs. Each PRSU represents the right to receive one share of
$0.01 par value Common Stock of the Company (a “Share”), subject to the terms
and conditions set forth in this Award Agreement and the Plan. The number of
PRSUs actually payable under this Award Agreement depends on the extent to which
the Company attains the performance conditions described in Section 4 of this
Award Agreement with respect to each applicable PRSU Performance Period, and
whether the Grantee satisfies the applicable service vesting conditions
described in Section 5 of this Award Agreement. The PRSUs shall be credited to a
separate account maintained for the Grantee on the books and records of the
Company (“Grantee’s Account”). All amounts credited to the Account shall
continue for all purposes to be part of the general assets of the Company.
Section 3.Consideration. The grant of PRSUs is made in consideration of the
services to be rendered by the Grantee to the Company.




--------------------------------------------------------------------------------











Section 4.Performance Conditions. The number of PRSUs granted with respect to a
Performance Period that is earned by the Grantee will be determined based on
[_______] during such Performance Period, in accordance with the following
schedule:
[_______]
Percentage of PRSUs Earned
[_______]
  %

If [_______] falls between the levels provided above, straight-line
interpolation will be used to determine the percentage of PRSUs earned.
The Committee will determine and certify the number of PRSUs, if any, that the
Grantee earns with respect to a Performance Period (the “Earned PRSUs”) as soon
as practicable and within 75 days following the end of such Performance Period
(such date, the “Determination Date”). In all cases, the number of Earned PRSUs
will be rounded down to the nearest whole number of PRSUs (as necessary). Upon
the Committee’s determination of the Earned PRSUs, all PRSUs granted with
respect to the applicable Performance Period, other than such Earned PRSUs,
shall be immediately forfeited. To become vested in the Earned PRSUs, the
Grantee must also satisfy the vesting requirements of Section 5 below.
For the purposes of this Section 4, [_______] means [_______].
Section 5.Service Vesting Condition.
(a)    The Earned PRSUs with respect to each Performance Period will vest and
become nonforfeitable on the respective Determination Date, immediately upon the
Committee’s determination and certification that such PRSUs have been earned,
provided that the Grantee remains continuously employed with the Company from
the Grant Date through the applicable Determination Date on which vesting
occurs. Except as otherwise provided in Section 5(b) or (c), upon the Grantee’s
Termination for any reason at any time before all of his or her PRSUs have
vested, the Grantee’s unvested PRSUs shall be automatically forfeited upon such
Termination and the Company shall not have any further obligations to the
Grantee under this Award Agreement.
(b)    If the Grantee’s employment terminates during a Performance Period as a
result of the Grantee’s death or Disability, the Grantee will vest in a pro rata
portion of the PRSUs granted with respect to such Performance Period, determined
by multiplying the PRSUs awarded with respect to such Performance Period by a
fraction, the numerator of which equals the number of days that the Grantee was
employed during such Performance Period and the denominator of which equals 365.
For purposes of this Section 5(b), “Disability” has the same meaning as such
term is defined in the Company’s long-term disability insurance policies which
now or hereafter cover the permanent disability of the Grantee or, in the
absence of such policies, means the inability of the Grantee to work in a
customary day-to-day capacity for six consecutive months or for six months
within a 12 month period, as determined by the Board.
(c)    In the event the Grantee’s employment is terminated by the Company
without Cause, or by the Grantee for Good Reason, in either case within six
months prior to or two years




--------------------------------------------------------------------------------











following a Change in Control, all PRSUs granted pursuant to this Award
Agreement, to the extent not previously forfeited or settled, shall become fully
vested and nonforfeitable as of the date of the Grantee’s termination of
employment.
Section 6.Dividend Equivalents. If, prior to the date PRSUs are settled pursuant
to Section 7, the Company declares a cash or stock dividend with respect to
shares of Common Stock, then, on the payment date of the dividend, Dividend
Equivalents shall be credited to the Grantee’s Account in an amount equal to the
dividends that would have been paid to the Grantee if one Share had been issued
on the Grant Date for each PRSU granted to the Grantee as set forth in this
Award Agreement. Any cash dividend credited to the Grantee’s Account shall be
adjusted with interest at a rate and subject to such terms as determined by the
Committee. To the extent a PRSU to which such Dividend Equivalent relates
becomes a vested Earned PRSU, the Dividend Equivalents and interest, if any,
credited to the Grantee’s Account shall be distributed in cash (or, at the
discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to the amount of such Dividend Equivalents and interest) on the same
date that such vested Earned PRSUs are settled pursuant to Section 7, and
subject to the same vesting, forfeiture, payment, termination and other terms,
conditions and restrictions as the PRSUs to which they relate. Any Dividend
Equivalents payable under the Plan will be treated as separate payments from the
underlying PRSUs for purposes of Section 409A of the Code (“Section 409A”).
Section 7.Settlement.
(a)    The Grantee’s Earned PRSUs shall be settled in Shares as soon as
practicable following the date such Earned PRSUs become vested under Section 5
above (and in no event later than March 15 of the calendar year following the
calendar year in which such Earned PRSUs become vested) by delivering to the
Grantee one Share for each such vested Earned PRSU. Upon receipt by the Grantee
of a Share in settlement of a vested Earned PRSU, such PRSU shall be cancelled.
(b)    Notwithstanding Section 7(a), if the Grantee is deemed a “specified
employee” within the meaning of Section 409A as determined by the Committee, at
a time when the Grantee becomes eligible for settlement of the PRSUs upon his
“separation from service” within the meaning of Section 409A, then to the extent
such PRSUs constitute deferred compensation within the meaning of Section 409A,
such settlement will be delayed until the earlier of: (i) the date that is six
months following the Grantee’s separation from service and (ii) the Grantee’s
death.
Section 8.Delivery. The Company will deliver a properly issued certificate for
any Shares received in settlement of PRSUs pursuant to Section 7 as soon as
practicable after settlement (or otherwise register such Shares in the name of
the Grantee), and such delivery (or registration in the name of the Grantee)
shall discharge the Company of all of its duties and responsibilities with
respect to the PRSUs under this Award Agreement.
Section 9.Nontransferable. Subject to any exceptions set forth in this Award
Agreement or the Plan, until such time as the PRSUs are settled in accordance
with Section 7, the PRSUs or the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee. Any attempt to assign, alienate, pledge,




--------------------------------------------------------------------------------











attach, sell or otherwise transfer or encumber the PRSUs or the rights relating
thereto shall be wholly ineffective.
Section 10.Release. As a condition to the delivery of the Shares received in
settlement of PRSUs pursuant to Section 7, the Company, at its option, may
require the Grantee to execute a general release on behalf of the Grantee and
the Grantee’s heirs, executors, administrators and assigns, releasing all
claims, actions and causes of action against the Company and each parent,
subsidiary and former affiliate of the Company, and their respective current and
former directors, officers, administrators, trustees, employees, agents, and
other representatives. Such release must be in form and substance satisfactory
to the Board.
Section 11.No Right to Continue Service. Neither the Plan, this Award Agreement,
the Award, nor any related material shall give the Grantee the right to continue
in employment by Company or shall adversely affect the right of the Company to
terminate the Grantee’s employment with or without Cause at any time.
Section 12.Shareholder Status. The Grantee shall have no rights as a shareholder
with respect to the PRSUs until the Grantee receives a distribution of Shares in
settlement of vested PRSUs in accordance with Section 7, and such Shares have
been duly issued and delivered to (or registered in the name of) the Grantee.
Section 13.Securities Registration. As a condition to the delivery of the
certificate for any Shares purchased pursuant to the settlement of the PRSUs
pursuant to Section 7 (or the registration of such Shares in the name of the
Grantee), the Grantee shall, if so requested by the Company, hold such Shares
for investment and not with a view of resale or distribution to the public and,
if so requested by the Company, shall deliver to the Company a written statement
satisfactory to the Company to that effect.
Section 14.Compliance with Law. The issuance and transfer of Shares shall be
subject to compliance by the Company and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Shares may be listed.
No Shares shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel. The Grantee
understands that the Company is under no obligation to register the Shares with
the Securities and Exchange Commission, any state securities commission, or any
stock exchange to effect such compliance.
Section 15.Other Agreements. As a condition to the delivery of the Shares
received in settlement of PRSUs pursuant to Section 7, the Grantee shall enter
into such additional confidentiality, covenant not to compete, non-disparagement
and non-solicitation, employee retention, and other agreements as the Company
deems appropriate, all in a form acceptable to the Board. The Grantee
acknowledges that his receipt of the Award and participation in the Plan is
voluntary on his part and has not been induced by a promise of employment or
continued employment.




--------------------------------------------------------------------------------











Section 16.Withholding. The Grantee shall be required to pay to the Company, and
the Company shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan, the amount of any required withholding taxes in
respect of the PRSUs and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Grantee to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means:
(a)    tendering a cash payment;
(b)    authorizing the Company to withhold shares of Common Stock from the
Shares otherwise issuable or deliverable to the Grantee as a result of the
vesting of the PRSUs;
(c)    delivering to the Company previously owned and unencumbered shares of
Common Stock; or
(d)    any combination of (a), (b), or (c).
In the event that any PRSUs vest during a closed trading window under the
Company’s Insider Trading Compliance Policy, the Company shall satisfy any
federal, state, or local tax withholding obligation in connection therewith by
the method specified in Section 16(b).
Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (x) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the PRSUs or the subsequent sale of any
Shares, and (y) does not commit to structure the PRSUs to reduce or eliminate
the Grantee’s liability for Tax-Related Items.
Section 17.No Challenge.  Notwithstanding any provision of this Award Agreement
to the contrary, the Grantee covenants and agrees that he or she will not (i)
file any claim, lawsuit, demand for arbitration, or other proceeding challenging
the validity or enforceability of any provision of this Award Agreement, or (ii)
raise, as a defense, the validity or enforceability of any provision of this
Award Agreement, in any claim, lawsuit, arbitration or other proceeding. Should
the Grantee violate any aspect of this Section 17, the Grantee agrees (a) that,
in the case of a breach of clause (i) of the preceding sentence, such claim,
lawsuit, demand for arbitration, or other proceeding shall be summarily
withdrawn and/or dismissed; (b) that the Grantee will pay all costs and damages
incurred by the Company in responding to or as a result of such claim, lawsuit,
demand for arbitration, or other proceeding (including reasonable attorneys’
fees and expenses), or such defense, as the case may be; (c) that the Grantee
will immediately forfeit all unvested PRSUs; and (d) that the Grantee will
immediately sell to the Company all Shares received upon settlement of vested
PRSUs at a price equal to the aggregate purchase price, if any, paid by the
Grantee for such Shares, or the current fair market value of such Shares (as
determined in the sole discretion of the Company), whichever is less.




--------------------------------------------------------------------------------











Section 18.Governing Law. The Plan and this Award Agreement shall be governed by
the laws of the State of Delaware.
Section 19.Binding Effect. This Award Agreement shall be binding upon the
Company and the Grantee and their respective heirs, executors, administrators
and successors.
Section 20.Section 409A. This Award Agreement and this award of PRSUs is
intended to comply with the short-term deferral exception to Section 409A and
any regulations or guidance that may be adopted thereunder from time to time and
shall be interpreted by the Committee to effect such intent. This Section 20
does not create any obligation on the part of the Company to modify the terms of
this Award Agreement or the Plan and does not guarantee that the PRSUs or the
delivery of Shares upon settlement of the PRSUs will not be subject to taxes,
interest and penalties or any other adverse tax consequences under Section 409A.
The Company will have no liability to the Grantee or any other party if the
PRSUs, the delivery of Shares upon settlement of the PRSUs or any other payment
hereunder that is intended to be exempt from, or compliant with, Section 409A,
is not so exempt or compliant or for any action taken by the Committee with
respect thereto.
Section 21.Headings and Sections. The headings contained in this Award Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Agreement. Any references to sections in this Award
Agreement shall be to sections of this Award Agreement, unless otherwise
expressly stated as part of such reference.


Accepted and agreed to:




_____________________________
Grantee


Date: _________________________


